Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 2, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a waiter, left his job at a New York City restaurant after three weeks because he was not working enough hours to earn a sufficient wage. He did not, however, address the issue with the general manager prior to leaving. The Unemployment Insurance Appeal Board disqualified him from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause. Claimant appeals.
We affirm. Dissatisfaction with one’s wages or hours does not constitute good cause for leaving a job (see Matter of Bratmeyer [Commissioner of Labor], 7 AD3d 874, 874 [2004]; Matter of Greco [Commissioner of Labor], 286 AD2d 796 [2001]). Here, claimant admitted that he quit his job because he had been scheduled to work only lunches and was not earning adequate compensation to meet his monthly expenses. He did not seek the general manager’s assistance in resolving the problem because he did not want to interfere with the chain of command. In view of claimant’s admissions, substantial evidence *903supports the Board’s finding that he voluntarily left his employment without good cause.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.